         Case 1:17-cv-01216-ABJ Document 69 Filed 10/25/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 SHAY HORSE, et al.

                      Plaintiffs,

 v.                                              Civil Action No. 17-1216 (ABJ)

 DISTRICT OF COLUMBIA, et al.

                      Defendants.


                    NOTICE OF WITHDRAWAL OF APPEARANCE

       The Clerk shall please withdraw the appearance in the above-captioned matter of Assistant

Attorney General Matthew R. Blecher on behalf of all defendants.

 Dated: October 25, 2019.                         Respectfully submitted,

                                                  KARL A. RACINE
                                                  Attorney General for the District of Columbia

                                                  TONI MICHELLE JACKSON
                                                  Deputy Attorney General
                                                  Public Interest Division

                                                  FERNANDO AMARILLAS
                                                  Chief, Equity Section

                                                  /s/ Matthew R. Blecher
                                                  MATTHEW R. BLECHER [1012957]
                                                  Assistant Attorney General
                                                  441 Fourth Street, N.W., Suite 600S
                                                  Washington, D.C. 20001
                                                  Phone: (202) 442-9774
                                                  Email: matthew.blecher@dc.gov
